ATKINSON, J.
1. This being a statutory proceeding for the partition by sale of land under the Civil Code of 1895, §§ 4786 and 4793 (Civil Code of 1910, §§ 5358 and 5365), the judge did not err, under the pleadings and evidence, in holding that a fair and equitable division of the lands and tenements could not be made by metes and bounds, and that a sale was necessary, nor in ordering a sale by commissioners appointed for the purpose.

Judgment affirmed.


Fish, O. J., absent. The other Justices concur.